`




      United States Court of Appeals
           for the Fifth Circuit                           United States Court of Appeals
                                                                    Fifth Circuit

                                                                  FILED
                                                           October 28, 2022
                           No. 20-40359
                                                             Lyle W. Cayce
                                                                  Clerk
Priscilla Villarreal,

                                                   Plaintiff—Appellant,

                               versus

The City of Laredo, Texas; Webb County, Texas; Isidro R.
Alaniz; Marisela Jacaman; Claudio Trevino, Jr.; Juan L.
Ruiz; Deyanria Villarreal; Enedina Martinez; Alfredo
Guerrero; Laura Montemayor; Does 1-2,

                                                 Defendants—Appellees.


            Appeal from the United States District Court
                for the Southern District of Texas
                      USDC No. 5:19-CV-48


        ON PETITIONS FOR REHEARING EN BANC
            AND PETITION FOR REHEARING

 (Opinion November 1, 2021, 5 Cir., 2021, 17 F.4th 532, withdrawn)
       (Opinion August 12, 2022, 5 Cir., 2022, 44 F.4th 363)

Before Richman, Chief Judge, and Jones, Smith, Stewart,
Dennis, Elrod, Southwick, Haynes, Graves, Higginson,
Willett, Ho, Duncan, Engelhardt, Oldham, and Wilson,
Circuit Judges.
                                  No. 20-40359




Per Curiam:
       A member of the court having requested a poll on the petitions for
rehearing en banc, and a majority of the circuit judges in regular active service
and not disqualified having voted in favor,
       IT IS ORDERED that this cause shall be reheard by the court en
banc with oral argument on a date hereafter to be fixed. The Clerk will specify
a briefing schedule for the filing of supplemental briefs. Pursuant to 5th
Circuit Rule 41.3, the panel opinion in this case dated August 12, 2022, is
VACATED.
       IT IS FURTHER ORDERED that the petition for rehearing filed
September 9, 2022, is DENIED AS MOOT.




                                       2